Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
1.	Amendment and response filed 1/20/22 to Office Action mailed 9/21/21 is acknowledged. Claims 137, 139-153 & 155-164 are present and under consideration.
2.	The terminal disclaimer filed on 1/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,480,015 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3.	Claims 137, 139-153 & 155-164 are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
	Applicants’ arguments filed with the above response in view of amendment to claims and the filing of TD are considered and found to be persuasive. According, all prior rejections are hereby withdrawn. It is further determined based upon the record of the prosecution as a whole that claims 137, 139-153 & 155-164 are unobvious and patentable over prior art of record.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940